Grainger, J.
I respectfully dissent. I agree with most of the court’s well-reasoned decision, except insofar as it appropriates a legislative function at its conclusion. Specifically, it is clear that the word “shall” in the warning notice provision of the statute makes the posting of the warning notice mandatory. Nor is it illogical to assume that the Legislature may have intended the posting to be a condition for the reduced exposure to tort liability which is the statute’s underlying purpose. Unfortunately, the statute does not so provide.
The meaning of the text is perfectly clear: it calls for a sign or signs with particular wording1; the fact that it fails to prescribe a consequence, leading to some doubt that it will be heeded uniformly, does not make the language superfluous or unclear. The language of a statute is not rendered “inoperative or superfluous,”2 hence amenable to judicial improvement, because we *624perceive that the legislature has failed to provide sufficient motivation to ensure it will be followed.3 “It is the function of the court to constru e a statute as written and an event or contingency for which no provision is made does not justify judicial legislation.” Prudential Ins. Co. of America v. Boston, 369 Mass. 542, 547 (1976). We will not “read into the statute a provision which the Legislature did not see fit to put there, whether the omission came from inadvertence or of set purpose.” General Elec. Co. v. Department of Envtl. Protection, 429 Mass. 798, 803 (1999), quoting from King v. Viscoloid Co., 219 Mass. 420, 425 (1914). I would affirm the judgment.

note that the statute requires “signs” without specifying an exact number, and refers to language required on “a sign” rather than all of them. This lack of precision creates additional impediments to strict enforcement or, as here, the imposition of a penalty for noncompliance in the form of fully restored liability, which has been read into the statute by the court.


Boston Police Patrolmen’s Assn. v. Police Dept. of Boston, 446 Mass. 46, *62450 (2006), quoting from Bankers Life & Cas. Co. v. Commissioner of Ins., 427 Mass. 136, 140 (1998).


There are of course some remedies, probably less effective, such as injunctive relief and the omnipresent invocation of G. L. c. 93A, which require no special mention in the statute.